Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00381-CV

                             IN THE INTEREST OF J.O., a Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01006
                          Honorable Richard Garcia, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE those portions of the
trial court’s Order of Termination that (1) order the child, J.O., to remain in her placement with
Elizabeth Escamilla-Rodriguez and Eduardo Rodriguez; (2) order the Texas Department of Family
and Protective Services to proceed to permanency at the Rodriguezes’ home; and (3) order the
Department to process adoption. We REMAND the cause to the trial court for further proceedings
consistent with this court’s opinion. We assess no costs of appeal.

       SIGNED December 11, 2019.


                                                _____________________________
                                                Rebeca C. Martinez, Justice